UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________________

UNITED STATES OF AMERICA

                                      Plaintiff,
       vs.                                                           5:18-CV-00924
                                                                     (MAD/TWD)
JEFFREY CRYSLER

                              Defendant.
____________________________________________

APPEARANCES:                                         OF COUNSEL:

U.S. DEPARTMENT OF JUSTICE                           ADAM J. KATZ
445 Broadway, Room 218
James T. Foley Courthouse
Albany, New York 12207

Mae A. D'Agostino, U.S. District Judge:

                         MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       The United States commenced this action on August 6, 2018, alleging that Defendant

defaulted on payments that he owed to the United States under a Settlement Agreement between

the parties. See Dkt. No. 1 at ¶ 1. Defendant failed to appear in this action, and the United States

has moved for default judgment. See Dkt. No. 9. For the following reasons, that motion is

granted.

                                       II. BACKGROUND

       Defendant's contracting company, which specialized in the installation of water and sewer

lines, used a third party company's name and federal status to improperly receive benefits from

the Environmental Protection Agency. See Dkt. No. 1-1 at ¶ F. On May 10, 2018, Defendant

executed a Settlement Agreement with the United States, which released him from liability for
that conduct under the False Claims Act, 31 U.S.C. § 3729, in exchange for a $361,943.00

payment from Defendant to the United States.1 See Dkt. No. 1 at ¶ 6. Defendant was represented

by counsel during the negotiation and execution of the Settlement Agreement. See id. at ¶ 7.

       Defendant defaulted on the initial payment of $150,000.00 that was due on July 1, 2018.

See id. at ¶ 12. On July 13, 2018, the United States notified Defendant's counsel of the default by

email and certified letter, as was required by the Settlement Agreement. See id. at ¶¶ 13, 14; Dkt.

No. 1-1 at ¶ 9. After Defendant failed to cure his default within five business days of his

counsel's receipt of the notice of default, the entire unpaid balance became immediately due. See

Dkt. No. 1 at ¶¶ 15, 16; Dkt. No. 1-1 at ¶ 9 (providing that "[i]f Crysler fails to cure such Default

within five (5) business days of receiving the Notice of Default, the remaining unpaid balance . . .

shall become immediately due and payable).

       On August 1, 2018, Defendant defaulted on his second payment. See Dkt. No. 1 at ¶ 19.

The United States initiated this action to enforce the Settlement Agreement by filing the

Complaint on August 6, 2018. See id. at ¶ 1. Defendant has not filed an answer, which was due

on August 31, 2018.

       On September 5, 2018, the United States filed a Request for Clerk's Certificate of Entry

Default, and on September 10, 2018, the Clerk noted an Entry of Default against Defendant. See

Dkt. Nos. 6, 7. On September 17, 2018, the United States filed a Notice of Motion and Motion

for Default Judgment, which was served on Defendant that day via U.S. mail. See Dkt. Nos. 9, 9-

3. The Motion for Default Judgment is presently before the Court.




       1
         Defendant was required to make installment payments: $150,000.00 was due on or
before July 1, 2018, followed by payments of $17,902.00 due monthly on August 1, 2018 through
July 1, 2019. See Dkt. No. 1 at ¶ 9.
                                                  2
                                         III. DISCUSSION

       "Generally, 'Federal Rule of Civil Procedure 55 provides a two-step process that the Court

must follow before it may enter a default judgment against a defendant.'" United States v.

Simmons, No. 5:10-CV-1272, 2012 WL 685498, *2 (N.D.N.Y. Mar. 2, 2012) (quoting Robertson

v. Doe, No. 05-CV-7046, 2008 WL 2519894, *3 (S.D.N.Y. June 19, 2008)). "'First, under Rule

55(a), when a party fails "to plead or otherwise defend . . . the clerk must enter the party's

default."'" Id.; see also Fed. R. Civ. P. 55(a). "'Second, pursuant to Rule 55(b)(2), the party

seeking default is required to present its application for entry of judgment to the court.'"

Simmons, 2012 WL 685498, at *2. "'Notice of the application must be sent to the defaulting party

so that it has an opportunity to show cause why the court should not enter a default judgment.'"

Id.; see also Fed. R. Civ. P. 55(b)(2). "When a default is entered, the defendant is deemed to have

admitted all of the well-pleaded factual allegations in the complaint pertaining to liability."

Bravado Int'l Grp. Merch. Servs., Inc. v. Ninna, Inc., 655 F. Supp. 2d 177, 188 (E.D.N.Y. 2009)

(citing Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992)).

       In the present matter, Defendant was properly served with the Summons and Complaint

on August 10, 2018 and the Clerk of the Court entered a default on September 10, 2018. See Dkt.

No. 5 at 1; Dkt. No. 7 at 1. Additionally, Defendant was served with a copy of the Notice of

Motion and Motion for Default Judgment, and supporting papers, on September 17, 2018. See

Dkt. No. 9-3 at 1. Because Defendant has failed to appear in this action, he is deemed to have

admitted all well-pleaded, relevant, factual allegations for the purposes of establishing liability.

See Bravado Int'l, 655 F. Supp. 2d at 188; see also United States v. Beam, No. 6:12-CV-0087,

2012 WL 1802316, *2 (N.D.N.Y. May 17, 2012) ("By failing to answer plaintiff's complaint or




                                                   3
oppose this motion, defendant has effectively conceded that [he] is bound by the terms of the

[agreement he] entered into with plaintiff . . .").

        Under the Settlement Agreement, Defendant was required to pay $361,943.00 to the

United States in monthly installment payments. See Dkt. No. 1-1 at ¶ 1. When Defendant

defaulted on his first payment, and failed to cure that default within five business days, the entire

amount became immediately due. See id. at ¶ 9. Therefore, the Court grants the United States's

request for a default judgment in the amount of $361,943.00.2

                                         IV. CONCLUSION

        Accordingly, the Court hereby

        ORDERS that the Motion for Default Judgment (Dkt. No. 9) is GRANTED; and the

Court further

        ORDERS that the Clerk of the Court shall enter judgment in the amount of $361,943.00

against Jeffrey Crysler;

        ORDERS that the Clerk of the Court shall close this case without further order of this

Court; and the Court further




        2
         Although Defendant is liable for the $361,943.00 plus interest, see Dkt. No. 1-1 at ¶ 1,
the United States only seeks the principal amount owed, see Dkt. No. 9-1 at ¶ 10. Additionally,
while the Complaint asks for "costs, expenses, and attorneys' fees per the terms of the Settlement
Agreement," see Dkt. No. 1 at ¶ A, the United States has not moved for such costs and fees in the
Motion for Default Judgment, see Dkt. Nos. 9, 9-2. As such, the Court enters the default
judgment only as to the amount of principal owed under the Settlement Agreement.
                                                      4
       ORDERS that the Clerk of the Court serve a copy of this Memorandum-Decision and

Order on all parties in accordance with the Local Rules.

IT IS SO ORDERED.

Dated: April 19, 2019
       Albany, New York




                                                5
